Citation Nr: 1416691	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to an initial compensable rating for the service-connected erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO.  

In the February 2014 Informal Hearing Presentation, the representative noted that the February 2010 VA examination was not in the claims folder and they submitted a copy of same.  

While the examination report was not physically located in the claims folder, it was cited as evidence in the March 2010 rating decision and the June 2011 Statement of the Case and thus, the Board finds that it was previously considered.  A remand for further RO consideration is not required.   

The VBMS and Virtual VA folders have been reviewed. 


FINDING OF FACT

The service-connected erectile dysfunction is manifested by loss of erectile power for which he receives special monthly compensation; however, there is no associated penile deformity.


CONCLUSION OF LAW

The claim for the assignment of a compensable rating for the service-connected erectile dysfunction must be denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b including Diagnostic Code 7522 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appeal for an increased rating for erectile dysfunction is a downstream issue in that it arose following the initial grant of service connection.  

By correspondence dated in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

This letter also provided information as to how VA assigns disability ratings and effective dates.  The Veteran has been advised of applicable rating criteria.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and identified medical records.  The Veteran was provided a VA diabetes examination in February 2010.  This examination addressed erectile dysfunction and further examination is not needed at this time.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  


Analysis

In March 2010, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating effective on September 8, 2009.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.

In Fenderson, the United State Court of Veterans Appeals (Court) also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating schedule, a compensable 20 percent rating is warranted where the penis has a deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2013).

The private medical records show a diagnosis of erectile dysfunction and a prescription for Levitra.  The record dated in May 2008 notes that the genital examination was unremarkable.  

On VA examination in February 2010, the Veteran reported having erectile dysfunction and that vaginal penetration was never or almost never possible.  Diagnosis was that of erectile dysfunction as a complication of diabetes.  

In his Notice of Disagreement, the Veteran argued that a 20 percent rating was warranted because he had loss of erectile power.  In his Form 9, the Veteran reported that he has had no sex life in over a year.  

The Veteran is competent to report erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  

The Board acknowledges the Veteran's arguments and concedes there is loss of erectile power.  In order to assign a 20 percent rating, however, there must be associated penile deformity.  There is no objective evidence of penile deformity nor has the Veteran reported any problems other than the loss of erectile power and the inability to achieve vaginal penetration.  

On review, the requirements for a 20 percent rating are not met or more nearly approximated.  A staged rating is not warranted.  See Fenderson.  

The Board observes that the Veteran is in receipt of Special Monthly Compensation (SMC) at the K rate based on the loss of use of a creative organ.  

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic code contemplates his claimed loss of erectile power.  

A higher scheduler rating is available for a greater level of disability (i.e., when there is associated penile deformity).  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence of record shows that the Veteran is retired by age or duration of employment.  There is no suggestion that erectile dysfunction interferes with his ability to obtain or maintain substantially gainful employment.  Thus, the Board declines to infer a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

An increased, compensable rating for the service-connected erectile dysfunction is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


